Appellee sued and recovered a judgment against appellant on account of a shortage in two cars of cotton seed, shipped from and to points within this State. Appellee submitted testimony tending to show that some of the cotton seed delivered to appellant and received by it for shipment was not in the cars when they reached the point of destination, and was not delivered to appellee. On this evidence, which supports the verdict, appellee recovered, and appellant seeks a reversal on account of certain alleged errors.
There is no merit in the assignment relating to the admission of testimony. The book referred to was kept by a competent bookkeeper, and a proper predicate was laid for its admission in evidence. Besides, the same facts were proved by two of appellant's agents.
Under certain other assignments it is contended that the burden rested upon the plaintiff to show that the defendant was guilty of negligence. This contention is unsound. The plaintiff was not required to prove negligence on the part of the defendant. When a common carrier receives property for shipment, it is liable for its value if it fails to deliver to the consignee or in accordance with the terms of its contract, unless it be shown that the loss was caused by an act of God or the public enemy or the fault of the owner or by reason of the seizure of the property under legal process.
No error has been shown and the judgment is affirmed.
Affirmed. *Page 46